Name: Commission Regulation (EEC) No 2225/89 of 24 July 1989 on arrangements for imports to France of certain products (category 20) originating in the Philippines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 214/8 Official Journal of the European Communities 25. 7. 89 COMMISSION REGULATION (EEC) No 2225/89 of 24 July 1989 on arrangements for imports to France of certain products (category 20) originating in the Philippines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 768/89 (2), and in particular Article 11 thereof, Article 1 Without prejudice to the provisions of Article 2, imports into France of the category of products originating in Thailand and specified in the Annex hereto shall be subject to the quantitative limit set out therein.Whereas Article 11 of Regulation (EEC) No 4136/86 laysdown the conditions under which quantitative limits may be established ; whereas imports into France of textile products of category 20 specified in the Annex hereto and originating in Thailand exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 1 1 of Regulation (EEC) No 4136/86, Thailand was notified on 2 May 1989 of a request for consultations ; Whereas, pending a mutually satisfactory solution, imports into France of products falling within category 20 originating in Thailand were submitted to a provisional quantitative restriction for the period 2 May to 1 August 1989 by Commission Regulation (EEC) No 1366/89 (3) ; Article 2 1 . Products as referred to in Article 1 , shipped from Thailand to France before the date of entry into force of Regulation (EEC) No 1366/89, and not yet released for free circulation, shall be so released subject to the presen ­ tation of a bill of lading or other transport document proving that shipment actually took place before that date. 2. Imports of such products shipped from Thailand, to France after the entry into force of Regulation (EEC) No 1366/89 shall continue to be subject to the double ­ checking system described in Annex VI to Regulation (EEC) No 4136/86. 3 . All quantities of products shipped from Thailand to France from 7 July 1989 and released for free circulation shall be deducted from the quantitative limit for 1989. This limit shall not, however, prevent the importation of products covered by it, but shipped from Thailand to France before the entry into force of Regulation (EEC) No 1366/89 . Whereas in consultations held on 6 and 7 July 1989 it was agreed that imports of the textile products in question should be subject to a quantitative limit for the period 7 July to 31 December 1989 and for the years 1990 to 1991 : Whereas paragraph 13 of the said Article 1 1 of Regulation (EEC) No 4136/86 ensures that the quantitative limits are observed by means of a double-checking system in accor ­ dance with Annex VI to the said Regulation ; Article 3 Regulation (EEC) No 1366/89 is hereby repealed. Whereas the products in question exported from Thailand to France between 7 July 1989 and the date of entry into force of this Regulation must be set off against the quan ­ titative limit which has been introduced for the period 7 July to 31 December 1989 ; Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1991 . (  ) OJ No L 387, 31 . 12. 1986, p. 42. (2) OJ No L 79, 22. 3 . 1989, p. 6. (J) OJ No L 137, 20. 5 . 1989, p. 9. 25. 7. 89 Official Journal of the European Communities No L 214/9 This Regulation shall be binding in its entirety and directly applicable in all Member Stales. Done at Brussels, 24 July 1989 . For the Commission Frans ANDRIESSEN Vice-President ANNEX Category CN code Description Third country UnitS MemberState Quantitative limits from 7 July to 31 December 1989 20 6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 Bed linen, other than knitted or crocheted Thailand tonnes F 772 (') \ Quantitative limitsfrom 1 Januaryto 31 December II I..! 1990 1991 \ Thailand tonnes F 1 700 1 800 O'An additional aa hoc quantity of 300 tonnes has been agreed for the year 1989.